Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 12, 15, 16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Auth et al (4,532,924).
	Auth et al disclose an effector comprising an electrically conductive body (58 – Figure 3) having proximal and distal ends, an active electrode (48) at the distal end of the body (Figure 2), an insulator (40 – Col. 5, line 25) on the body and a plurality of return electrodes (46) on the insulator.  The active electrode is connected to the body and the return electrodes are insulated from the body by insulator (40).
	Regarding claim 12, the insulator is a coating on the body (Figure 3).  Regarding claim 15, there are a plurality of return electrodes (46.1, 46.2, 46.3) on the insulator.  Regarding claim 16, see Figure 2 which shows the tip of the body (i.e. lumen outlet in tip) and return electrodes on upper and lower surfaces. 
	Regarding claim 18, Auth et al provide an effector comprising an electrically conductive body (58), and active electrode (48) coupled to the distal end of the body, an insulator (40) disposed on a portion of the body and one or more return electrodes (46)  provided on the insulator and electrically insulated from the body.  See Figures 2 and 3.  The examiner maintains the insulator would inherently function to some degree as a thermal conductor as claimed.
	Regarding claim 20, the steps of making the Auth et al effector would be inherent to the structure of the device.  That is, clearly an insulator is provided over a portion of a tubular body (58), and an active electrode is provided at the distal end of the body (58) and one or more return electrodes (46) are clearly provided on the insulator.

 Claims 2, 3, 8-14 and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knudsen et al (7,481,807).
	Knudsen et al provides an effector comprising an electrically conductive body (830 – Figure 5) comprising proximal and distal ends with an active electrode (520) provided at the distal end of the conductive body.  An electrical insulator (810) is provided on the body and a return electrode (540) is provided on the insulator.  The active electrode is connected to the body, and the return electrode is insulated from the body by the insulating layer.
	Regarding claim 3, Knudsen discloses various materials for making the electrical components, including stainless steel and copper (col. 11, lines 30-35).  Regarding claim 8, the active electrode is a plug attached to a distal end of the conductive body (Figure 5) and allows for aspiration/fluid delivery through the electrode and the hollow portion of the tubular body.  Regarding claim 9, Knudsen et al disclose various materials for the electrode and the tubular body such that the electrode/plug may have a thermal conductivity lower than the thermal body based on the different materials used for each element.  Regarding claim 10, the insulation surrounds a portion of the plug (Figure 5).  Regarding claim 11, a portion of the plug is inserted into an inner portion of the body (Figure 5).  Regarding claim 12, the insulation is a coating applied to the tubular conductive body (Figure 5).  Regarding claim 13, Knudsen provide a fluid through the tubular body which would inherently act as a heat sink that carries heat away from the body.  Regarding claim 14, Knudsen teaches various materials for the active electrode including steel (col. 11, lines 30-35).
	Regarding claim 18, Knudsen et al provides an effector comprising an electrically conductive body (830), an active electrode (520) coupled to the distal end of the body, an insulator (810) provided on the body and a return electrode (540) provided on the insulator such that the return electrode is isolated from the body.  The insulator is inherently configured to function as a thermal conductor to transfer heat from the return electrode given its material.
	Regarding claim 19, the active electrode is conductive plug attached to the distal end of the body as addressed above.
	Regarding claim 20, the method of making the Knudsen et al effector includes providing an insulator over the conductive tubular body, and providing an active electrode at the distal end of the body and providing a return electrode on the insulator as seen in Figure 5.  Regarding claim 21, the active electrode is a conductive plug at least partially inserted into the conductive tubular body.


Claims 2, 4-8, 12-16 and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McClurken et al (7,311,708).
McClurken et al disclose an effector (Figures 9 and 12, for example) comprising an electrically conductive body (45 – col. 23, lines 35-40) with an active electrode (30) at the distal end of the body.  An electrical insulator (26 – col. 22, lines 5-25) is provided on the conductive body, and one or more return electrodes (29 – Figure 9) are provided on the insulator such that the return electrodes are insulated from the conductive body (45).  
Regarding claims 4-7, McClurken et al disclose various types of ways to provide the electrodes on the insulator, including printed, sprayed, vapor deposited and etched (col. 25, lines 5-15, for example).  Regarding claim 8, the electrode (30) forms a plug attached to the distal end of the body with a small opening (62) for fluid flow.  See, for example, Figure 9.  Regarding claim 12, the insulator is coated on the body (Figure 12, for example).  Regarding claim 13, there is a heat sink in the form of a fluid passage (i.e. the fluid would inherently act as a heat sink) to transfer heat away from the body.  Regarding claim 14, the electrode is made of stainless steel (col. 29, lines 35-38, for example).  Regarding claim 15, there are a plurality (3) of return electrodes.  Regarding claim 16, the tip may be oriented such that there are electrodes on upper and lower surfaces (Figure 10, for example).  
Regarding claim 18, McClurken et al disclose an effector having a conductive body, active electrode, insulator and one or more electrodes as addressed with respect to claim 1 above.  The insulator is deemed to inherently be configured to function as a thermal conductor to transfer heat from the return electrodes, particularly given the material (col. 22, lines 5-25).
Regarding claim 19, see discussion of claim 8 above. 
Regarding claim 20, the method of making the McClurken et al effector includes providing an insulator over the tubular body, providing an active electrode on the distal end of the body and providing the electrodes on the insulator.  Regarding claim 21, the distal electrode acts as a plug that in at least partially inserted into an inner portion of the distal end of the conductive body.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over any of Auth et al (‘924), Knudsen et al (‘807) or McClurken et al (‘708) in view of the teaching of Levine (6,503,248).
The examiner maintains that it is generally known to use copper as a conductive material for making electrosurgical instruments includes electrodes and conductors.  Levine specifically discloses a tubular conductor that is formed of copper (col. 3, line 51, for example).
To have used copper as the conductive material to form the Auth et al, Knudsen et al or McClurken et al conductive tubular body is deemed an obvious design consideration for one of ordinary skill in the art since Levine fairly teaches the use of copper in forming an analogous tubular conductive body in an electrosurgical device.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Auth et al (‘924) in view of the teaching of McClurken et al (’708).
	The examiner maintains that those of ordinary skill in the art are generally familiar with the variety of ways in which an electrode may be provided on a substrate.  In particular, McClurken et al provides multiple electrodes on an insulative substrate and specifically disclose various methods including painting, spraying and etching (col. 25, lines 5-15, for example).
	To have provided the Auth et al electrodes on the insulative substrate by any known method, such as plating, spraying, painting, etching, etc., would have been an obvious design consideration for one of ordinary skill in the art since McClurken et al fairly teach a variety of different options for applying the electrodes on the insulative substrate.  It is noted that applicant’s specification fails to disclose any criticality or unexpected result associated with any specific electrode application, and each type of application is deemed an obvious alternative to any other.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over any of Auth et al (‘924) or McClurken et al (‘708) in view of the teaching of West, Jr. (8,394,088).
Auth et al and McClurken et al disclose a plurality of active and return electrodes on an insulative substrate, but fail to expressly disclose a switching mechanism to allow for different modes of bipolar operation.
West, Jr. discloses an analogous device having a plurality of electrodes on the distal end of an electrosurgical device, and specifically disclose a switching mechanism to allow the electrodes to be connected in different configurations to provide different modes of operation (col. 7, lines 18-50, for example).
To have provided either Auth et al or the McClurken et al device with a switch to connect the electrodes in different configuration to allow for different modes of operation would have been an obvious modification for one of ordinary skill in the art in view of the teaching of West, Jr. who teaches such a switching mechanism to allow for different modes of operation of the device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Scopton et al (9,421,063) discloses another device having a tubular conductor with an active electrode at the distal end and a return electrode provided on an insulator surrounding the conductor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/September 10, 2022